DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	This action is response to applicant’s communication filed on 04/29/2022. Applicant’s arguments regarding prior art rejection are persuasive, the rejection has been withdrawn. 

Double Patenting
3.         The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of U.S. patent 10, 320,689 (hereinafter ‘689). Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following.
            Regarding claim 1, 9 and 15, U.S. patent ‘689 discloses:
receiving an expected pattern data set including information indicative of a specified
pattern of data transmission performance variance in a TCP/IP data stream, the specified pattern
of the data transmission performance variance being associated with transmitting of data over the
TCP/IP data stream (claim 1; col. 9; lines 39-40);
receiving a networking traffic data stream comprising a plurality of TCP/IP data streams
including the TCP/IP data stream, where each TCP/IP data stream of the plurality of TCP/IP data streams has a corresponding pattern of data transmission performance variance (claim 1; col. 9; lines 53-57);
for each TCP/1P data stream, comparing the corresponding pattern of data transmission performance variance against the expected pattern data set (claim 1; col. 9; lines 50-57);
identifying a subset of one or more TCP/IP data stream(s) from within the networking
traffic data stream based, at least in part, on the comparison of the corresponding patterns of data transmission performance variance of the TCP/IP data streams against the expected pattern data set (claim 1; col. 9; lines 50-57); and filtering the subset of one or more TCP/IP data stream(s) to regulate the subset of the one or more TCP/IP data streams based on the identifying. (claim 1; col. 9; lines 58-60).
	Claims 2-8, 10-14 and 16-20 are also rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of U.S. patent 10, 320,689.

                                                         Conclusion		                      
4.         Applicant's arguments regarding amended limitations have been considered, however they are not persusive.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMINA CHOUDHRY whose telephone number is (571)270-7102. The examiner can normally be reached on Monday to Thursday (7:30 a.m. to 5.00p.m.).If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR system,
see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system,
contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like
assistance from a USPTO Customer Service Representative or access to the automated information
system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMINA F CHOUDHRY/Primary Examiner, Art Unit 2462